Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 1 of 12 PageID #: 276




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


R2 Solutions LLC,

                    Plaintiff,
                                          Civil Action No. 4:21-cv-00090
v.

                                               Jury Trial Demanded
Deezer S.A.,

                     Defendant.


R2 Solutions LLC,

                    Plaintiff,
                                          Civil Action No. 4:21-cv-00091
v.
                                               Jury Trial Demanded
Walmart Inc.,

                     Defendant.


R2 Solutions LLC,

                    Plaintiff,
                                          Civil Action No. 4:21-cv-00092
v.

                                               Jury Trial Demanded
Target Corp.,

                     Defendant.




                                                                           Page 1 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 2 of 12 PageID #: 277




 R2 Solutions LLC,

                         Plaintiff,
                                                 Civil Action No. 4:21-cv-00122-ALM
 v.
                                                         Jury Trial Demanded
 Charles Schwab Corp.,

                         Defendant.


 R2 Solutions LLC,
                         Plaintiff,
                                                    Civil Action No. 4:21-cv-00123
 v.

                                                         Jury Trial Demanded
 Fidelity Brokerage Services LLC,

                         Defendant.

 R2 Solutions LLC,

                         Plaintiff,
                                                    Civil Action No. 4:21-cv-00174
 v.

                                                         Jury Trial Demanded
 JPMorgan Chase & Co.,

                         Defendant.


               JOINT DISCOVERY/CASE MANAGEMENT PLAN
       UNDER RULE 26(f) OF THE FEDERAL RULES OF CIVIL PROCEDURE

       Plaintiff R2 Solutions LLC (“R2” or “Plaintiff”) and Deezer S.A. (“Deezer”), Walmart

Inc. (“Walmart”), Target Corp. (“Target”), Charles Schwab Corp. (“Schwab”), Fidelity

Brokerage Services LLC (“Fidelity”), JPMorgan Chase & Co. (“JPMorgan”) (collectively,

“Defendants”) provide the following statements pursuant to this Court’s Order Governing



                                                                                     Page 2 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 3 of 12 PageID #: 278




Proceedings in each case, 1 Federal Rule of Civil Procedure 26(f), and Local Patent Rule (“P.R.”)

2-1(a).

          R2 and Schwab held a telephonic Rule 26(f) conference on May 21, 2021. Plaintiff was

represented by Edward R. Nelson III, Christopher G. Granaghan, and Hill Brakefield. Schwab

was represented by Brett Govett, Talbot Hansum, and Hao Wu.

          R2 and Target held a telephonic Rule 26(f) conference on May 25, 2021. Plaintiff was

represented by Edward R. Nelson III, Christopher G. Granaghan, and Hill Brakefield. Target was

represented by Lauren Steinhaeuser, Doowon Chung, Roger Sanders, and Michael Young.

          The parties held a telephonic Rule 26(f) conference on May 26, 2021. Plaintiff was

represented by Edward R. Nelson III, Christopher G. Granaghan, and Hill Brakefield. Deezer

was represented by Keith Davis and Michael Oblon. Walmart was represented by Christian

Chessman and Eric Findlay. Fidelity was represented by Robert Frederickson III, Jacqueline

Genovese Bova, and Jennifer Ainsworth. JPMorgan was represented by Ryan Yagura and Laura

Gore. Pursuant to the Court’s Instructions, the parties jointly provide the following summary of

the conference:

          (1)    Suggested modifications of the proposed deadlines for the scheduling order
                 set out in Appendix B, including:

          The parties have agreed on the deadlines set forth in the proposed Scheduling Order

attached as Exhibit A.




1
 ECF 23 in Case No. 4:21-cv-00091, ECF 17 in Case No. 4:21-cv-00092, ECF 17 in Case No.
4:21-cv-00122, ECF 19 in Case No. 4:21-cv-00123, and ECF 13 in Case No. 4:21-cv-00174. The
Court has not yet entered an Order Governing Proceedings in R2 Solutions LLC v. Deezer S.A.,
Case No. 4:21-cv-00090. However, Deezer has agreed to participate in the Rule 26(f) process
with the other parties in cases filed by R2.


                                                                                        Page 3 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 4 of 12 PageID #: 279




               a.         The need for any specific limits on discovery relating to claim
                          construction, including depositions of witnesses, including expert
                          witnesses;

        The parties propose that the Plaintiff and Defendants (collectively) each have a page limit

of 75 pages for opening and responsive Markman briefs, and Plaintiff shall have a page limit of

35 pages for its reply.

               b.         The scheduling of a Claim Construction Pre-Hearing Conference to
                          be held after the Joint Claim Construction and Pre-Hearing
                          Statement provided for in P.R. 4-3 has been filed.

        The parties do not believe a Claim Construction Pre-Hearing Conference is necessary in

this case.

        (2)    If the parties believe mediation may be appropriate, and the parties can
               agree upon a mediator, the name, address, and phone number of that
               mediator should be stated.

        The parties agree that mediation is appropriate but have not agreed on a mediator at this

time.

        (3)    What changes, if any, should be made to the limitations on discovery
               imposed by the rules, including the number of depositions and
               interrogatories.

        To avoid duplicative discovery, the parties propose that the defendants in these cases be

grouped in the following three categories: (1) Walmart and Target, (2) Deezer, and (3) Charles

Schwab, Fidelity, and JPMorgan. Based on these categories, the parties propose the following

limitations on discovery:

        Interrogatories: Plaintiff and Defendants (collectively) may serve 15 common

interrogatories. Plaintiff and each category of Defendants specified above may serve an

additional 10 common interrogatories. Plaintiff may serve on each Defendant five (5) party-

specific interrogatories per patent asserted against that Defendant. Each Defendant may serve on

Plaintiff five (5) party-specific interrogatories per patent asserted against the Defendant.


                                                                                          Page 4 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 5 of 12 PageID #: 280




Defendants understand that it is appropriate in a “common interrogatory” to request a category of

information pertaining to multiple patents-in-suit.

       Requests for Admission: Each side (i.e., Plaintiff and Defendants collectively) may

serve 15 common requests for admission. Plaintiff and each category of Defendants specified

above may serve an additional 10 common requests for admission. Plaintiff may serve on each

Defendant five (5) party-specific requests for admission per patent asserted against that

Defendant. Each Defendant may serve on Plaintiff five (5) party-specific requests for admission

per patent asserted against the Defendant. The number of requests for admission to establish the

authenticity of a document is unlimited.

       Fact Depositions: 50 hours 2 of non-expert oral deposition testimony may be taken by

each side in each individual case filed by Plaintiff (i.e., each defendant receives 50 hours), with

no party subject to more than 30 hours of deposition time in any individual case (e.g., an

aggregate of 30 hours total for party-controlled fact and 30(b)(6) witnesses in each individual

case). Although the parties shall work in good faith to avoid duplicative questioning of any party

witness, nothing herein is intended to limit Defendants collectively to 7 hours of deposition time

with any fact witness. The fact deposition limit does not include any depositions of named

inventors or prosecution counsel for the asserted patents even if they are affiliated with Plaintiff.

       Expert Depositions: Plaintiff and Defendants Schwab, Fidelity, JPMorgan, Target and

Walmart agree that expert depositions shall be limited to 7 hours per expert report. To the extent

any expert submits an omnibus report that addresses multiple parties (i.e., an infringement report

that addresses alleged infringement by more than one defendant or a damages report that



2
  The parties agree that time will only accrue against the 50 hour total when a party is actively
taking a deposition. Hours spent attending a deposition and not taking will not count against an
individual party’s 50 hour total.


                                                                                          Page 5 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 6 of 12 PageID #: 281




addresses more than one defendant), the portion of the omnibus report addressing each party will

be treated as a separate report for purposes of the deposition hours limits set forth above.

       Plaintiff has asserted 5 different patents against Deezer, including two patents asserted

against Deezer and not any other defendant. Accordingly, Deezer agrees that expert depositions

addressing up to two patents shall be limited to 7 hours per report and per party, but if an

expert’s report addresses more than two patents-in-suit, Deezer requests that the parties agree to

work in good faith to allocate an additional reasonable number of additional hours for that

expert’s deposition, with Deezer having no less than 10 hours total to depose Plaintiff’s experts

on issues of infringement. Further, Deezer agrees to work in good faith and coordinate with

Plaintiff and Defendants Schwab, Fidelity, JP Morgan, Target and Walmart on expert deposition

hours for the patents commonly asserted against Deezer and one or more of the other defendants.

       (4)     The identity of persons expected to be deposed.

       Plaintiff anticipates taking the depositions of Defendants and witnesses identified by

Defendants, including expert witnesses, and potentially relevant third-party witnesses as the need

arises. Depositions are expected to include 30(b)(1) witnesses as well as 30(b)(6) witnesses on

topics such as corporate structure, relevant documents, infringement, validity, and damages.

       Defendants anticipate taking the depositions of Plaintiff and witnesses identified by

Plaintiff, including expert witnesses, named inventors, prosecution counsel for the asserted

patents, and potentially relevant third-party witnesses as the need arises. Depositions are

expected to include 30(b)(1) witnesses as well as 30(b)(6) witnesses on topics such as corporate

structure (including parent companies), relevant documents, non-infringement, invalidity,

standing, and damages.




                                                                                          Page 6 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 7 of 12 PageID #: 282




         (5)    Any issues relating to the disclosure of information (electronically stored and
                otherwise) including the form or forms in which it should be produced and
                timing of production.

         The parties have agreed to the Order Governing E-Discovery in Patent Cases attached as

Exhibit B. The order governs, among other things, the form of disclosure of electronically stored

information.

         (6)    Any issues relating to preserving discoverable information, including
                whether a Preservation Order is needed to protect any documents and/or
                electronically stored information.

         The parties agree to preserve all discoverable information and do not believe a separate

Preservation Order is necessary in this case.

         (7)    Whether any other orders should be entered by the Court pursuant to Fed.
                R. Civ. P. 26(c), Fed. R. Civ. P. 16(b) or Fed. R. Civ. P. 16(c).

         Attached as Exhibit A is an agreed proposed Scheduling Order adopting the structure set

forth in the Court’s Amended Order Governing Proceedings.

         Attached as Exhibit B is an agreed proposed Order Governing E-Discovery in Patent

Cases.

         (8)    Estimated trial time.

         The parties currently anticipate that the trial of each action will require approximately 20

hours of trial time per side (including direct and cross-examination but not including opening,

closing, or voir dire). As the case proceeds, this estimate of trial time may change depending on

the number of claims and defenses requiring trial.

         (9)    The names of the attorneys who will appear on behalf of the parties at the
                management conference (the appearing attorney must be an attorney of
                record and have full authority to bind the client).

         Christopher Granaghan and Hill Brakefield will represent Plaintiff at the Management

Conference.



                                                                                           Page 7 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 8 of 12 PageID #: 283




        Keith Davis and Michael Oblon will represent Deezer at the Management Conference.

        Eric Findlay will represent Walmart at the Management Conference.

        Lauren Steinhaeuser, Doowon Chung, and Michael Young will represent Target at the

Management Conference.

        Brett Govett and Hao Wu will represent Schwab at the Management Conference.

        Matthew Milam will represent Fidelity at the Management Conference.

        Laura Gore will represent JPMorgan at the Management Conference.

        (10)     Any other matters counsel deem appropriate for inclusion in the joint
                 conference report.

Consolidation

        For purposes of convenience for this Court, the parties agree that establishing common

scheduling deadlines would best preserve the time and resources of this Court. The parties agree

that such common scheduling is not an admission by any party that the issues in these cases are

substantially similar or identical.

Privilege Logs

        The parties agree that privilege logs need not include the following categories of

communications and/or documents:

                 (1)    communications and documents created after the filing of this lawsuit;

                 (2)    communications and documents between any party and its outside counsel
                        related to this litigation;

                 (3)    the parties’ pre-suit work product involving this litigation.

Information Required by Local Patent Rule 2-1(a)

        The parties provide the following information regarding additional topics required by

Local Patent Rule 2-1(a):




                                                                                        Page 8 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 9 of 12 PageID #: 284




               a.      Whether the Court will hear live testimony at the Claim Construction
                       Hearing (P.R. 2-1(a)(2)).

        The Parties do not currently plan to present live testimony at the claim construction

hearing.

               b.      The order of presentation at the Claim Construction Hearing (P.R. 2-
                       1(a)(4)).

        The parties agree that the claim construction hearing should be structured with a

presentation of arguments for each disputed claim term in succession. The parties presently

contemplate that, for each disputed claim term, the party seeking a construction will present its

arguments regarding that term first, followed by rebuttal arguments by the party opposing that

construction. The parties will meet and confer at least one week before the claim construction

hearing to discuss narrowing the terms/issues to be presented and the specific order for

presenting same.

               c.      Whether the Court should authorize the filing under seal of any
                       documents containing confidential information.

        The parties agree that the Court should authorize the filing under seal of documents

containing Confidential Information under a Protective Order to be entered that will govern each

case.

Dated: June 9, 2021                           Respectfully submitted,


 /s/ Edward R. Nelson III                          /s/ Keith Davis
 Edward R. Nelson III                              KEITH DAVIS
 State Bar No. 00797142                            Texas State Bar No. 24037895
 Brent N. Bumgardner                               JONES DAY
 State Bar No. 00795272                            272 North Harwood Street
 Christopher G. Granaghan                          Dallas, TX 75201
 State Bar No. 24078585                            Telephone: 214-969-4528
 Hill Brakefield                                   Facsimile: 214-969-5100
 State Bar No. 24110604                            kbdavis@jonesday.com
                                                   COUNSEL FOR DEFENDANT
 Nelson Bumgardner Albritton PC                    DEEZER, S.A.


                                                                                        Page 9 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 10 of 12 PageID #: 285




 3131 West 7th Street, Suite 300
 Fort Worth, Texas 76107
 817.377.9111
 ed@nbafirm.com
 brent@nbafirm.com
 chris@nbafirm.com
 hill@nbafirm.com

 /s/ Lauren Steinhaeuser                   /s/ Eric H. Findlay
 LAUREN STEINHAEUSER                       ERIC H. FINDLAY
 Minnesota Bar No. 0392477                 State Bar No. 00789886
 DOOWON CHUNG                              DEBBY GUNTER
 Minnesota Bar No. 0397413                 State Bar No. 24012752
 FAEGRE DRINKER BIDDLE & REATH LLP         FINDLAY CRAFT, P.C.
 2200 Wells Fargo Ctr. 90 S. Seventh St.   102 N. College Ave. Suite 900
 Minneapolis, Minnesota 55402              Tyler, Texas 75702
 Tel: (612) 766-6879                       Tel: (903) 534-1100
 Fax: (612)766-1600                        Fax: (903) 534-1137
 Lauren.Steinhaeuser@faegredrinker.com     efindlay@findlaycraft.com
 Doowon.Chung@faegredrinker.com            dgunter@findlaycraft.com
 ROGER D. SANDERS                          KATHRYN RILEY GRASSO
 TX State Bar No. 17604700                 DLA PIPER LLP (US)
 J. MICHAEL YOUNG                          401 B Street, Suite 1700
 TX State Bar No. 00786465                 San Diego, California 92101-4297
 SANDERS, MOTLEY, YOUNG & GALLARDO         Tel: (619) 699-2842
 111 South Travis Street                   Fax: (619) 764-6692
 Sherman, Texas 75090                      Kathryn.riley@dlapiper.com
 (903) 892-9133                            CHRISTIAN CHESSMAN
 (903) 892-4302 (fax)                      DLA PIPER LLP (US)
 rsanders@somlaw.net                       2000 University Avenue
 myoung@somlaw.net                         East Palo Alto, CA 94303-2215
 COUNSEL FOR DEFENDANT                     Tel: (650) 833-2112
 TARGET CORPORATION                        Fax: (650) 687-1141
                                           Christian.chessman@dlapiper.com
                                           COUNSEL FOR
                                           DEFENDANT WALMART INC.

 /s/ Robert Frederickson III               /s/ Talbot R. Hansum
 ELAINE HERRMANN BLAIS                     BRETT C. GOVETT
 (admitted in E.D. Texas)                  State Bar No. 08235900
 ROBERT FREDERICKSON III                   Lead Attorney
 (admitted in E.D. Texas)                  HAO J. WU
 GOODWIN PROCTER LLP                       State Bar No. 24106601
 100 Northern Avenue                       NORTON ROSE FULBRIGHT US LLP
 Boston, MA 02210                          2200 Ross Avenue, Suite 3600
 Tel.: (617) 570-1000                      Dallas, TX 75201



                                                                              Page 10 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 11 of 12 PageID #: 286




 Fax: (617) 523-1231                   Tel: 214.855.8118
 EBlais@goodwinlaw.com                 Fax: 214.855.8200
 RFrederickson@goodwinlaw.com          brett.govett@nortonrosefulbright.com
 JACQUELINE GENOVESE BOVA              hao.wu@nortonrosefulbright.com
 (admitted pro hac vice)               STEPHANIE N. DEBROW
 KEVIN SPINELLA                        State Bar No. 24074119
 (admitted pro hac vice)               CATHERINE J. GARZA
 GOODWIN PROCTER LLP                   State Bar No. 24073318
 1900 N Street NW                      TALBOT R. HANSUM
 Washington, D.C. 20037                State Bar No. 24084586
 Jbova@goodwinlaw.com                  NORTON ROSE FULBRIGHT US LLP
 KSpinella@goodwinlaw.com              98 San Jacinto Boulevard
 JENNIFER PARKER AINSWORTH             Suite 1100
 Texas State Bar No. 00784720          Austin, TX 78701-4255
 WILSON, ROBERTSON & CORNELIUS, P.C.   Tel: 512.474.5201
 909 ESE Loop 323, Suite 400           stephanie.debrow@nortonrosefulbright.com
 Tyler, Texas 75701                    cat.garza@nortonrosefulbright.com
 Tel: (903) 509-5000                   talbot.hansum@nortonrosefulbright.com
 Fax: (903) 509-5092                   COUNSEL FOR DEFENDANT
 jainsworth@wilsonlawfirm.com          CHARLES SCHWAB CORPORATION
 COUNSEL FOR DEFENDANT
 FIDELITY BROKERAGE SERVICES
 LLC

 /s/ Ryan K. Yagura
 RYAN K. YAGURA
 (Tex. Bar No. 24075933)
 O’MELVENY & MYERS LLP
 400 S. Hope Street
 Los Angeles, CA 90071
 Telephone: 213-430-6000
 Facsimile: 213-430-6407
 ryagura@omm.com
 LAURA BAYNE GORE
 (Pro Hac Vice)
 O’MELVENY & MYERS LLP
 Times Square Tower, 7 Times Square
 New York, NY 10036
 Telephone: 212-326-2000
 Facsimile: 212-326-2061
 lbayne@omm.com
 COUNSEL FOR DEFENDANT
 JPMORGAN CHASE & CO.




                                                                       Page 11 of 12
Case 4:21-cv-00091-ALM Document 26 Filed 06/09/21 Page 12 of 12 PageID #: 287




                                  CERTIFICATE OF SERVICE

       Pursuant to Local Rule 5.1, I hereby certify that the foregoing document was electronically

filed with the Clerk of Court using the CM/ECF filing system, which will generate and send an e-

mail notification of said filing to all counsel of record, on this the June 9, 2021.



                                                               /s/ Edward R. Nelson III




                                                                                          Page 12 of 12
